OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 28 April 2020 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 28 October 2020 has been entered. Claim 30 has been canceled, and new claims 31-36 have been added. As such, claims 1, 11, 13, 14, 16-20, 23-29, and 31-36 are pending; claims 18, 20, 23, and 24 have been previously withdrawn; and claims 1, 11, 13, 14, 16, 17, 19, 25-29, and 31-36 are under consideration and examined on the merits.
Applicant’s amendment to the title of the invention has overcome the objection to the title previously set forth in the Non-Final Office Action. The Examiner thanks Applicant for making the suggested amendment. The aforesaid objection has been withdrawn.
Applicant’s amendments to the claims have overcome each and every objection to the claims previously set forth. The objections to claims 1, 13, 19, 29, and 30 have been withdrawn.
Furthermore, the amendments to the claims have overcome the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Koshiro, previously set forth. As such, the aforesaid 102(a)(1) rejection has been withdrawn.
Additionally, the amendments to the claims, of which have changed the scope of claim 1 such that the chain extender no longer consists of propane-1,3-diol, but rather, is selected from the group consisting of propane-1,3-diol and butane-1,4,-diol; and such that the polyol no longer consists of PTHF, but rather, is selected from the group of PTHF, and a polyester polyol based on caprolactone, monoethylene glycol, butanediol, hexanediol, and/or adipic acid, have overcome the grounds of rejection set forth under 35 U.S.C. 103 over Koshiro, of which cited a particular embodiment disclosed therein. However, it is noted that new grounds of rejection are set forth herein, in view of an alternative interpretation of the disclosure of Koshiro, said new grounds necessitated by Applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 34 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 34, the limitation “wherein the polyol is the polyester diol and is…” is indefinite, as there is insufficient antecedent basis for “the polyester diol”. Claim 34 is dependent upon claim 1, of which recites “a polyol selected from the group polyester polyol...” (and thus, not a “polyester diol”). For examination on the merits, the Examiner is interpreting claim 34 to read as “wherein the polyol is the polyester polyol and is”. The Examiner suggests amending claim 34 based on the aforesaid interpretation in order to overcome the issue.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 11, 13, 14, 16, 17, 29 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro et al. (US 2005/0261447; “Koshiro”) (previously cited).
Regarding claims 1, 11, 32, and 34-36, Koshiro discloses a thermoplastic polyurethane comprising (A) segments formed from a high molecular weight diol; (B) segments formed from a low molecular weight diol, where said low MW diol is 1,3-propanediol and/or 1,4-bis(hydroxyethyoxybenzene) (hereinafter “BHEB”); and (C) segments formed from a polyisocyanate [Abstract; 0001, 0005, 0013]. Koshiro recognizes that polyurethanes are utilized in forming pressure hoses, as well as for golf ball coverings which would benefit from improved impact resilience at low temperatures [0002], and further teaches that the thermoplastic polyurethane is useful as a molding composition, as well as a material for high-impact tubes and hoses [0001, 0034, 0035]. 
The (A) high molecular weight diol has a number average molecular weight from 1,000 to 10,000 and is, inter alia, polytetramethylene glycol (“PTMG”), of which one of ordinary skill in the art recognizes is a synonym for polytetrahydrofuran (“PTHF”) [0017, 0020], or may be a polyester diol including condensation polyester diols, such as polyethylene adipate diol, polybutylene adipate diol, and polyhexamethylene adipate diol, among others, of which include the condensation reaction products of adipic acid with ethylene glycol, butanediol, hexanediol, and caprolactone [0018, 0019] (claims 1, 34). Given that the aforesaid high molecular weight diol species are explicitly taught by Koshiro as suitable for forming high molecular weight diol segment (A) of the 
The low molecular weight diol (B) is 1,3-propanediol [0004, 0005, 0015, 0025], where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have chosen 1,3-propanediol as the low molecular weight diol selected from among two options, as it is clear that 1,3-propanediol is explicitly taught as being suitable for the purpose thereof. The low molecular weight diol (B) as set forth herein reads on the claimed chain extender (ii). 
The polyisocyanate (C) is, inter alia, 4,4’-diphenylmethanediisocyanate (“MDI”), i.e., methylene diphenyl diisocyanate [0007, 0028], where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have chosen MDI as the polyisocyanate component (C), as MDI is explicitly taught as suitable for the purpose thereof. The polyisocyanate (C) as set forth herein reads on the claimed MDI (i). 
Furthermore, Koshiro teaches that the conventional additives may be added to the composition [0034], but are not explicitly required. 
Koshiro discloses that the high molecular weight diol (A) accounts for 100 parts by weight of the thermoplastic polyurethane composition; the low molecular weight diol 
The high molecular weight diol (A) present in an amount of 25.6 to 76.9 wt.% overlaps and therefore renders prima facie obvious the claimed range of the polyol being present in an amount of from 15 to 50.2 wt.% based on the polyurethane chain component weight (see MPEP 2144.05(I)) (claim 1), as well as the range recited in claim 35 of at least 25 wt.%. Furthermore, one of ordinary skill in the art recognizes that PTHF, as well as the other diols listed as suitable for use as component (A), have functionality of 2 (i.e., two –OH groups), of which is within the range of 1.8 to 2.3. The high molecular weight diol (A) having a molecular weight Mn of from 1,000 to 10,000 overlaps and therefore renders prima facie
Furthermore, given that the polyisocyanate (C), of which is MDI, accounts for 20 to 170 parts of the thermoplastic polyurethane composition; and given that the low molecular weight diol (B), of which is 1,3-propanediol, accounts for 10 to 120 parts of the thermoplastic polyurethane composition, under the assumption that parts is the equivalent of grams, through simple calculation (where molecular weight of MDI is 250 g/mol, molecular weight of 1,3-propanediol is 76 g/mol), the polyisocyanate (C) is present in a molar amount of 0.08 to 0.68 mol, and the low molecular weight diol (B) is present in an amount of 0.13 to 1.58 mol. As such, the molar ratio of C:B ranges from 0.05 to 5.2, of which encompasses and therefore renders prima facie obvious the claimed molar ratio range of 1.16 to 1.6 (see MPEP 2144.05(I)). 
The amount of high molecular weight diol (A) present in an amount of from approximately 25.6 to 76.9 wt.%; the amount of low molecular weight diol (B) present in an amount of from approximately 7.7 to 30 wt.%; and the amount of polyisocyanate (C) present in an amount of from approximately 15.4 to 43.5 wt.%, where the molar ratio of C:B ranges from 0.05 to 5.2, overlaps and/or encompasses and therefore renders prima facie obvious the respective claimed ranges recited in claim 36. 
Regarding claim 13, as set forth above, Koshiro teaches the amounts of the PTHF (A) being 100 parts; the 1,3-propanediol (B) being from 10 to 120 parts; and the amount of MDI (C) being from 20 to 120 parts; where the molecular weight of 1,3-propanediol is 76 g/mol, the molecular weight of MDI is 250 g/mol, and Koshiro discloses that the molecular weight of the (A) is 1,000 to 10,000 (g/mol). Given that both (A) and (B) have an –OH functionality of 2 (2 –OH groups/1 mol), and MDI has an –NCO functionality of 2, under the assumption that parts is the equivalent to grams, prima facie obvious the claimed range of 1:08 to 1:1.3 (see MPEP 2144.05(I)).
Regarding claim 14, it is noted that the specification filed 22 September 2016 (hereinafter “Applicant’s specification”) states “A further parameter which is taken into account in the conversation of components (i) to (iii) is the isocyanate index. The index is defined here as the ratio of the total for number of isocyanate groups of component (i) used in the reaction to the isocyanate-reactive groups, i.e., more particularly, the groups of components (ii) and (iii). At an index of 1000, there is one active hydrogen atom per isocyanate group of component (i). At indices exceeding 1000, there are more isocyanate groups than isocyanate-reactive groups.” Koshiro discloses that the high molecular weight diol (A) and the low molecular weight diol (B) relative to the polyisocyanate are utilized at such a ratio that the NCO:OH equivalent ratio falls within a range of from 0.95 to 1.10. Given that Applicant’s disclosure and the disclosure of Koshiro both describe the ratio of –NCO groups to –OH groups, it logically flows, and one of ordinary skill in the art recognizes that the disclosed equivalent ratio corresponds to an index of 950 to 1100 (incorporation of the 1000 factor). As such, the disclosed prima facie obvious the claimed index range of 965 to 1100 (see MPEP 2144.05(I)). 
Regarding claim 16, Koshiro discloses that the thermoplastic polyurethane has a hardness of 60A Shore to 80D shore [0033].
Regarding claims 17 and 33, Koshiro is silent regarding the color, or lack thereof, of the thermoplastic polyurethane, and is silent regarding the thermoplastic polyurethane exhibiting an elongation at break within the range of 420 to 530%. However, given that the thermoplastic polyurethane of Koshiro, set forth above, is substantially identical to the present claimed and disclosed thermoplastic polyurethane in terms of being formed from the components consisting of the high molecular weight diol (A), of which is, inter alia, PTHF; the low molecular weight diol (B), of which is 1,3-propanediol; the polyisocyanate (C), of which is MDI; utilizing substantially identical index and (molar) equivalent ratio ranges, as well as relative (weight) amounts of the individual components (A)-(C); and being produced utilizing batch processes with a reaction temperature of 110°C (see Applicant’s specification page 31; Koshiro [0048]); and given that the thermoplastic polyurethane is free of any pigments, dyes, or other types of colorants/particles, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the thermoplastic polyurethane of Koshiro would have inherently exhibited a clear color ranging from translucent to transparent, as well as would have inherently exhibited an elongation at break within the claimed range of 420 to 530%. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claim 29, the rejections of claims 13 and 14, set forth above, read on the limitations of claim 29. 

Claims 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro as applied to claim 1 above, and further in view of Henze et al. (US 2009/0069526; “Henze”) (previously cited). 
Regarding claims 19 and 31, Koshiro discloses the thermoplastic polyurethane as set forth above in the rejection of claim 1 under 35 U.S.C. 103. As described above, the thermoplastic polyurethane may include additives, but are not explicitly required [0034]. 
Koshiro is silent regarding a sterically hindered phenol stabilizer being present amongst the components (A)-(C) that are reacted to form the thermoplastic polyurethane.
Henze discloses a thermoplastic polyurethane formed by reacting isocyanates with low molecular weight polyols having number average molecular weights of from 500 to 8,000 and chain extenders having from 50 to 499 g/mol, and also including, if appropriate, catalysts and/or conventional additives [Abstract; 0001, 0007, 0024]. Henze teaches that the thermoplastic polyurethane is suitable for use in, inter alia, ski shoes, moldings, sheets, films, packaging, and tubes [0009, 0035]. The isocyanate component is, inter alia, MDI [0026]. The polyol preferably has a functionality of 2 and is preferably polytetramethylene glycol, i.e., PTHF, having a number average molecular weight of from 600 to 2,000 g/mol [0027]. The chain extender is a difunctional extender, 
Koshiro and Henze are both directed toward thermoplastic polyurethanes based on PTHF, suitable for use in tubes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a sterically hindered phenol antioxidant, i.e., stabilizer, in the thermoplastic polyurethane composition of Koshiro, as taught by Henze, in order to have protected the thermoplastic polyurethane from degradation due to hydrolysis, light or heat exposure, or other oxidative processes.
The thermoplastic polyurethane of modified Koshiro would have comprised all of the features set forth above and would have further comprised a sterically hindered phenol included in the composition, thereby meeting the limitations of claims 19 and 31. 

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiro as applied to claim 1 above, and further in view of Powell et al. (US 2004/0134555; “Powell”) (previously cited). 
Regarding claims 25-28, Koshiro discloses the thermoplastic polyurethane as set forth above in the rejection of claim 1 under 35 U.S.C. 103. As described above, 
Koshiro is silent regarding the thermoplastic polyurethane being formed into a hose, wherein the hose has a multilayer structure, has been reinforced by fibers or weaves, and has been subjected to an after treatment. 
Powell discloses a multi-layer tubular hose [Abstract; 0008] comprising at least three layers, the innermost and outermost layers formed from thermoplastic resin material, such as, inter alia, nylon or other polyamide [0008, 0023, 0024]. Powell further discloses that an interlayer is disposed between the innermost and outermost layers, and is, inter alia, a polyurethane elastomer [0009, 0025, 0026]. Powell teaches that the polyurethane interlayer of the multi-layer hose preferably has a hardness of between 80 Shore A and 75 Shore D [0027], and preferably exhibits flexibility [0026]. Furthermore, Powell teaches that one or more reinforcement layers, or a cover or jacket, in the form of a knitted, wound, braided, woven or wrapped, fiber or wire are disposed on the outer surface or within the inner surface of the multi-layer hose [0022]. Powell teaches that the multi-layer hose can be molded or coextruded, and then coated or subjected to heat and pressure, followed by cooling [0029]. The Examiner notes that Applicant’s specification does not specifically describe the after-treatment to which the hose as recited in claim 28 is subjected to other than the recitations of “It is further possible in the context of the present invention that the shaped body, for example the film or hose, is subjected to an after treatment, for example a crosslinking operation” [p 20, lines 5 and 6] and “after heat treatment” [p 20, lines 10-13]. As such, the coating and/or 
Koshiro and Powell are both directed toward utilizing thermoplastic polyurethanes as materials for forming tubes and hoses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the thermoplastic polyurethane disclosed by Koshiro as the interlayer of a hose as taught by Powell, as the thermoplastic polyurethane of Koshiro would have been recognized within the art as a suitable thermoplastic polyurethane for forming the interlayer of multilayer hoses (see MPEP 2144.07). Additionally or alternatively, it would have been obvious to do so in order to have formed a hose having increased impact-resistance due to the presence of the thermoplastic polyurethane of Koshiro being utilized as the interlayer. 
The thermoplastic polyurethane of modified Koshiro would have comprised all of the features set forth above, wherein the thermoplastic polyurethane of Koshiro would have been utilized to form the thermoplastic polyurethane interlayer of a fiber-reinforced, multi-layer hose which would have read on the hose of claims 25-27. The multi-layer hose would also have been subjected to an after-treatment, such as a heating/cooling process or a coating process, thereby meeting the limitations of claim 28.

Response to Arguments
Applicant’s arguments, see Remarks filed 28 October 2020, pages 7-8, with respect to the rejection of the claims under 35 U.S.C. 102 and 103 over Koshiro, respectively, have been fully considered and are found persuasive.
On pages 7 and 8 of the Remarks, Applicant asserts that the amendments to the claims which limit the polyol to being present in an amount of 15 to 50.2 wt.% have overcome the grounds of rejection previously set forth under 35 U.S.C. 102 and 103 over Koshiro. The Examiner agrees that the previous grounds of rejection, of which utilized an exemplary embodiment set forth in Koshiro which required 63 wt.% of PTHF (“the polyol”), have been overcome by the aforesaid amendments. However, it is noted that new grounds of rejection are set forth herein under 35 U.S.C. 103 over Koshiro, of which rely on the broader disclosure of Koshiro for the teachings of the amounts of components (A)-(C), of which renders the claimed amount as required by the amendments prima facie obvious. It is noted that said new grounds were necessitated by Applicant’s amendments to the claims.  
Applicant’s remaining arguments have been fully considered by the Examiner but are not found persuasive.
On page 8 of the Remarks, Applicant asserts that Koshiro teaches the use of plural chain extenders, and cites to paragraph [0004] therein as evidence. However, Koshiro explicitly states “making use of BHEB and/or 1,3-propanediol as a low molecular weight diol” in [0004], and in [0005], states “at least one low molecular weight diol selected from BHEB and 1,3-propanediol”. As such, it is the Examiner’s position that the aforecited disclosures in Koshiro constitute explicit teachings that 1,3-propanediol may be utilized as the sole chain extender, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected one of the two components taught by Koshiro for use as the low 
On page 8 of the Remarks, Applicant asserts that the Declaration of Inventor Elmar Pöselt, filed 28 October 2020 under 37 CFR 1.132, (see pages 1-6 thereof) provides objective evidence that the claimed invention exhibits unexpected results over the prior art of record, specifically improved properties of burst pressures and abrasion resistance, among others, when only a single chain extender is utilized, rather than two chain extenders being utilized in conjunction. 
However, it is the Examiner’s position that the results set forth in the Declaration merely show that the elongation at break of TPUs synthesized with both 1,4-butanediol and 1,3-propanediol as chain extenders is lower than those TPUs synthesized utilizing only a single chain extender [Table 2, Samples I and J relative to A-H]; and further, that the abrasion resistance and burst pressure, respectively, of the TPUs synthesized with both 1,4-butanediol and 1,3-propanediol as chain extenders, are on the same level of those formed utilizing only a single chain extender [Table 2, Samples I and J] (Examples I and J exhibited higher burst pressures and/or abrasion resistance than other Examples which were formulated using only 1,3-propanediol or 1,4-butanediol as the chain extender). As such, it is unclear to the Examiner how the data provided in the Declaration supports the assertion that the claimed invention exhibits unexpected results over the prior art of record when the embodiment which Applicant is attempting to exclude via claim amendments (2 chain extenders utilized together), is the embodiment which exhibits properties (abrasion resistance, burst pressure(s)) which are approximately equal to or greater than those exhibited by formulations are capable of being exhibited by TPUs which are outside of the scope of claim 1. Simply put, the data presented in the Declaration shows that desirable abrasion resistance and burst pressures can be achieved when utilizing both 1,4-butanediol and 1,3-propanediol, of which is in direct contrast to Applicant’s assertion of unexpected results, i.e., the assertion that abrasion resistance and burst pressures are improved when utilizing only one of the aforesaid extenders.
Additionally, it is noted that Examples I and J utilized only PTHF as the polyol component, and as such, it is unclear what type of properties would be exhibited by TPUs formed from the other polyester polyol components (as limited by claim 1) in combination with both 1,3-propanediol and 1,4-butanediol as chain extenders. In other words, it is unclear whether the asserted unexpected result of higher abrasion resistance and burst pressures could be achieved by TPUs formed from polyester polyols other than PTHF, along with the two chain extenders. Therefore, it is the Examiner’s position that the data provided in support of the assertion of unexpected results paints an incomplete picture as to whether or not the results are actually unexpected.
For at least these reasons, Applicant’s assertion of unexpected results is not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782